Title: From Alexander Hamilton to Thomas Sim Lee, 29 August 1794
From: Hamilton, Alexander
To: Lee, Thomas Sim



Philad Aug 29. 1794
Dear Sir

We have received by the last Pittsburgh Mail advices which give a hope that the disturbances there may terminate without bloodshed. Yet the symptoms thus far are too equivocal to be relied upon and may be a mere trick to produce a relaxation of efforts. Hence the President has concluded to proceed as if they might prove fallacious. I thought this hint might not be unacceptable to you.
It is very important in its example & consequences that even if the Militia are not [to] be used a zeal for the support of Government should appear amongst them. It may save the necessity of using force now & at future periods.
With great respect & esteem   I have the honor to be Dr Sir   Your obed ser

A Hamilton
His Exellency Governor LeeMaryland.

 